UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-1397


CARGYLE BROWN SOLOMON,

                Plaintiff - Appellant,

          v.

SHAREESE KESS-LEWIS; RANDOLPH T. LEWIS,

                Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Paul W. Grimm, District Judge. (1:13-
cv-02242-PWG)


Submitted:   July 29, 2014                 Decided:   July 31, 2014


Before NIEMEYER, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Cargyle Brown Solomon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Cargyle   Brown   Solomon     seeks   to   appeal   the   district

court’s order dismissing her complaint without prejudice. ∗                     We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

               Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                       “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”       Bowles v. Russell, 551 U.S. 205, 214 (2007).

               The district court’s order was entered on the docket

on August 13, 2013.         The notice of appeal was filed on April 2,

2014.    Because Solomon failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.         We dispense with oral argument because the

facts    and    legal    contentions   are    adequately    presented     in   the




     ∗
        Although a dismissal without prejudice generally is
interlocutory and not appealable, we conclude that the order
dismissing Solomon’s complaint is an appealable final order as
no amendment to the complaint could cure the defects identified
by the district court. See Domino Sugar Corp. v. Sugar Workers
Local Union 392, 10 F.3d 1064, 1066–67 (4th Cir. 1993).



                                        2
materials   before   this   court   and   argument   would   not    aid   the

decisional process.

                                                                   DISMISSED




                                    3